In an action to recover damages for wrongful death, the defendants Rieger and Peavey appeal from an order of the Supreme Court, Kings County, dated April 16, 1963, which denied their motion to serve an amended answer so as to deny their ownership, operation, management and control of premises on which plaintiff’s husband received the injuries causing his death. Order affirmed, with $10 costs and disbursements to plaintiff (see Drescher v. Mirkus, 211 App. Div. 763; Lentini v. St. Vincent’s Hosp., 19 A D 2d 652). Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.